DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Acknowledgment is made of the present application is a continuation of US Patent Application No. 16/428,442, filed 31 May 2019, now US Patent No. 10,965,592, and named "INTER-NETWORK SERVICE CHAINING."

Examiner's Notes
3.	Applicant is encouraged to submit a written authorization for Internet communications (PTO/SB/439, http://www.uspto.gov/sites/default/files/documents/sb0439.pdf) in the instant patent application to authorize the examiner to communicate with the applicant via email. The authorization will allow the examiner to better practice compact prosecution. The written authorization can be submitted via one of the following methods only: (1) Central Fax which can be found in the Conclusion section of this Office action; (2) regular postal mail; (3) EFS WEB; or (4) the service window on the Alexandria campus. EFS web is the recommended way to submit the form since this allows the form to be entered into the file wrapper within the same day (system dependent). Written authorization submitted via other methods, such as direct fax to the examiner or email, will not be accepted. See MPEP § 502.03.
Information Disclosure Statement
4.	Acknowledgment is made of Applicant’s submission of information disclosure statement (IDS), dated on March 29, 2021, September 10, 2021, April 28, 2022, and October 28, 2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Preliminary Amendment
5.	Acknowledgment is made of Applicant’s submission of the preliminary amendment, dated June 8, 2021. Claims 1-20 have been canceled; claims 21-40 are newly added. 
Upon entering the amendment, claims 21-40 are pending. This communication is considered fully responsive and sets forth below. 

Claim Objections
6.	Claims 22-24, 29, and 36-38 are objected to under 37 CFR 1.75(c) because of the following informalities: 
Regarding claim 22, it recites, “The method of claim 21, 
wherein the destination endpoint comprises a virtual execution element, 
wherein the source endpoint comprises a bare metal server, 
wherein the route received from the destination network comprises an Internet Protocol (IP) route that specifies an IP address of the virtual execution element, 
wherein generating the first modified route comprises modifying the next hop of the IP route to include the service node, and 
wherein generating the second modified route comprises re-originating the IP route as an EVPN route in an EVPN routing table, 
wherein a next hop specified by the EVPN route includes the server hosting the service node.”
Acronyms, e.g., IP and EVPN, appear multiple times in the claim. The examiner objects the usage of “EVPN” as indicated in italics in the wherein-clause above and suggests amending it to include its meaning in the first appearance, i.e. amending the term to “Ethernet Virtual Private Network (EVPN).”
The examiner objects the usage of the term “of-claim” as indicated in italics above, and suggests amending it to “of claim,” so the claim language flows better.
Similar objection applies to the usage of the term “EVPN” in claim 29 line 9 and claim 36 line 10.
Claims 23 and 24 are objected to since they both depend from claim 22.
Claims 37 and 38 are objected to since they depend from claim 36.

Claim Rejections - 35 USC § 112
7.	The following is a quotation of 35 U.S.C. 112(b):
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

8.	Claims 30, 31, and 40 rejected under 35 U.S.C. 112(b).
Regarding claim 30, it recites, “The system of claim 28, 
wherein the first network device of the source network comprises a physical network device directly connected to the source endpoint, 
wherein to send the second modified route to the first network device of the source network, the one or more processors are configured to establish a border gateway protocol (BGP) session with the physical network device to send a BGP message including the EVPN route to the physical network device, 
wherein the second network device of the source network comprises a virtual network device executed on the server, and 
wherein to send the first modified route to the second network device of the source network, the one or more processors are configured to establish an Extensible Messaging and Presence Protocol (XMPP) session to send an XMPP message including the IP route to the virtual network device.”
Claim 28 recites, “A system comprising: 
a source endpoint of a source network; 
a destination endpoint of a destination network; 
a server hosting a plurality of service nodes; and 
a controller comprising one or more processors configured to: 
generate, based on a route received from the destination network that specifies a next hop to a destination address of the destination endpoint reachable by the destination network, a first modified route that specifies a service node of the plurality of service nodes as the next hop for the destination address; 
generate, based on the route, a second modified route that specifies the server hosting the service node as the next hop for the destination address; 
send the second modified route to a first network device of the source network to cause the first network device of the source network to send traffic originating from the source endpoint to the server hosting the service node; and 
send the first modified route to a second network device of the source network to cause the second network device of the source network to send traffic received from the server to the service node.”
Claim 30 depends from claim 28. Claim 30 is rejected since there is a lack of antecedent basis for the usage of the term “the EVPN” as indicted in italics in the second wherein-clause in the claim above. 
Same rationale applies to claim 40, since there is a lack of antecedent basis for the usage of the term “the EVPN” in line 4.
Claim 31 is rejected since it depends from claim 30.

Double Patenting
9.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).
10.	Claim 21 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,965,592. 
Regarding claim 21, it recites, “A method comprising: 
generating, by a controller and based on a route received from a destination network that specifies a next hop to a destination address of a destination endpoint reachable by the destination network, a first modified route that specifies a service node as the next hop for the destination address; 
generating, by the controller and based on the route, a second modified route that specifies a server hosting the service node as the next hop for the destination address; 
sending, by the controller, the second modified route to a first network device of a source network to cause the first network device of the source network to send traffic originating from a source endpoint to the server hosting the service node; and 
sending, by the controller, the first modified route to a second network device of the source network to cause the second network device of the source network to send the traffic received from the server to the service node.”
Claim 1 of U.S. Patent No. 10,965,592 recites, “A method comprising: 
obtaining, by a controller and from a destination network, a route that specifies a next hop to a destination address reachable by the destination network; 
generating, by the controller, a first modified route that specifies a service node as the next hop for the destination address, wherein the service node is external to the destination network; 
generating, by the controller, a second modified route that specifies a server hosting the service node as the next hop for the destination address; 
sending, by the controller, the second modified route to a switch of a source network to configure the switch to send traffic originating from a bare metal server and destined for the source network to the server hosting the service node; and 
sending, by the controller, the first modified route to a router of the source network to configure the router to send the traffic received from the switch to the service node.” 
Both claim 21 of the instant application and claim 1 of U.S. Patent No. 10,965,592 are method-step claims, including generating step, sending step, etc., performed by a controller. The following are limitation mappings:
For the first generating step, “generating, by a controller and based on a route received from a destination network that specifies a next hop to a destination address of a destination endpoint reachable by the destination network, a first modified route that specifies a service node as the next hop for the destination address,” 
Though some different wordings used, e.g., using “by a controller and based on a route received from a destination network,” instead of using “obtaining, by a controller and from a destination network, a route” as indicated in italics in claim 1 of the patent above, the limitation of “obtaining, by a controller and from a destination network, a route that specifies a next hop to a destination address reachable by the destination network; generating, by the controller, a first modified route that specifies a service node as the next hop for the destination address, wherein the service node is external to the destination network” in claim 1 of the patent teaches the limitation in the first generating step in claim 21 of the instant application.
For the second generating step, “generating, by the controller and based on the route, a second modified route that specifies a server hosting the service node as the next hop for the destination address,” 
The limitation of “generating, by the controller, a second modified route that specifies a server hosting the service node as the next hop for the destination address” in claim 1 of the patent teaches the limitation in the second generating step in claim 21 of the instant application.
For the first sending step, “sending, by the controller, the second modified route to a first network device of a source network to cause the first network device of the source network to send traffic originating from a source endpoint to the server hosting the service node,” 
Though some different wordings used, e.g., using “a first network device of a source network” instead of using “a switch of a source network,” using “a source endpoint” instead of using “a bare metal server,” as indicated in italics in claim 1 of the patent above, the limitation of “sending, by the controller, the second modified route to a switch of a source network to configure the switch to send traffic originating from a bare metal server and destined for the source network to the server hosting the service node” in claim 1 of the patent teaches the limitation in the first sending step in claim 21 of the instant application.
For the second sending step, “sending, by the controller, the first modified route to a second network device of the source network to cause the second network device of the source network to send the traffic received from the server to the service node,” 
Though some different wordings used, e.g., using “a second network device of the source network” instead of using “a router of the source network” as indicated in italics in claim 1 of the patent above, the limitation of “sending, by the controller, the first modified route to a router of the source network to configure the router to send the traffic received from the switch to the service node” in claim 1 of the patent teaches the limitation of the second sending step in claim 21 of the instant application.
Therefore, claim 21 of the instant application would be obvious to one skilled in the art based on the limitations in claim 1 of U.S. Patent No. 10,965,592.
Same rationale applies to claims 28 and 35 as follows:
11.	Claim 28 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,965,592 (Examiner’s Note: claim 28 includes similar limitations as in claim 1 of the patent, though claim 28 is written in the system form and claim 1 of the patent is in method-step form). 
12.	Claim 35 is rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,965,592 (Examiner’s Note: claim 35 includes similar limitations as in claim 1 of the patent, though claim 35 is written in the non-transitory computer-readable storage medium form and claim 1 of the patent is in method-step form). 

Allowable Subject Matter
13.	Claims 21-40 would be allowable if rewritten to overcome the issues regards to claim objections under 37 CFR 1.75(c), and claim rejections under 35 U.S.C. 112(b) and on the ground of nonstatutory obviousness-type double patenting presented above.
The following is the reason for examiner’s statement of allowance:
The closest prior art on record, Jiang et al. (US 2018/0316595) and Vairavakkalai et al. (US 9,692,692) are generally directed to various aspects of the routing table creation method, that includes generating a first probe packet, where the first probe packet has a source address and a destination address, sending, from a source node corresponding to the source address, the first probe packet on a network including at least two nodes, until the first probe packet reaches a destination node corresponding to the destination address, and recording addresses of nodes through which the first probe packet passes, to form a path; a high-performance, scalable data center switch fabric that provides a clean separation between of routing and forwarding information between a transport layer of the data center and a service layer of data center that includes the endpoint devices, such as virtual or physical machines deployed within the data center.
However, in consideration of the preliminary amendment submitted on June 8, 2021, information disclosure statement (IDS) filed on March 29, 2021, September 10, 2021, April 28, 2022, and October 28, 2022, and further search, no prior art reference or a combination of prior art references disclose or suggest the combination of limitations specified in the independent claims including: 
“generating, by the controller and based on the route, a second modified route that specifies a server hosting the service node as the next hop for the destination address;” and “sending, by the controller, the second modified route to a first network device of a source network to cause the first network device of the source network to send traffic originating from a source endpoint to the server hosting the service node,” as specified in claim 21. 
Similar limitations are included in claims 28 and 35. 
Dependent claims 22-27, 29-34, and 36-40 are also allowable for incorporating the features recited in the independent claims.
Conclusion
14.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Jiang et al. (US 2018/0316595) is directed for certain aspects of the routing table creation method, that includes generating a first probe packet, where the first probe packet has a source address and a destination address, sending, from a source node corresponding to the source address, the first probe packet on a network including at least two nodes, until the first probe packet reaches a destination node corresponding to the destination address, and recording addresses of nodes through which the first probe packet passes, to form a path; 
Amerga et al. (US 2013/0294318) is generally directed to various aspects of the method for transmitting a downlink signal at a base station in a wireless communication system includes generating a user equipment (UE)-specific reference signal sequence and mapping the generated sequence to resource elements (REs) predetermined according to antenna port groups; 
Vairavakkalai et al. (US 9,692,692) is directed to a high-performance, scalable data center switch fabric that provides a clean separation between of routing and forwarding information between a transport layer of the data center and a service layer of data center that includes the endpoint devices, such as virtual or physical machines deployed within the data center;
Tenny et al. (US 2012/0113866) is directed for certain aspects of signaling a capability to operate in carrier aggregation configurations and measurement gap requirements corresponding to the carrier aggregation configurations, wherein each carrier aggregation configuration includes frequency bands and a mobile terminal can provide an indication of its measurement gap requirements for all or a subset of its supported frequency bands when operating in the carrier aggregation configurations;
Adams et al. (US 7,664,119) is directed for routing packets over a network that requires a significant amount of resources from a network device, for example, the network device may have to search a routing table for routing information, depending on the size of the routing table, the search may consume a significant amount of time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WEI ZHAO whose telephone number is (571)270-5672.  The examiner can normally be reached from 8:00AM to 5:00PM Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KWANG B. YAO can be reached on 571-272-3182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/WEI ZHAO/           Primary Examiner
Art Unit 2473